DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and species I (figs. 1-13) in the reply filed on 5/6/22 is acknowledged. Claims 12-16 are withdrawn from further considerations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrases “and/or” and "of the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "of the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Danenbauer (US 2,472,521) in view of VanderLugt (US 4,648,536).
Regarding claims 1 and 5, Danenbauer (figs. 1-5) discloses a container for dispensing web material from a roll, the container comprising: 
a base portion defining a compartment, the base portion having: a bottom panel 12 defining a bottom of the compartment, a front base panel 11 extending upwardly from the bottom panel 12 to define a front of the compartment, a back panel 13 extending from the bottom panel 12 to define a back of the compartment, and first and second base side tabs 17 extending between the bottom panel 12, the front base panel 11, and the back panel 13 at opposing sides thereof to define opposing sides of the compartment; and 
a lid portion, the lid portion moveable between an open position for access to the compartment and a dispensing position, the lid portion having: a top panel 14 defining a top of the lid portion, the top panel hingedly-coupled to the back panel 13, and a front lid panel 15 extending from the top panel 14, the front lid panel 15 having a front lid panel pressure edge (i.e., edge of the panel) opposite the top panel 14, 
the front lid panel 15 configured in the dispensing position to extend within the compartment along the front base panel 11( fig. 4) to pinch a web material to be dispensed from the compartment between the front lid panel 15 pressure edge and the bottom panel 12, and further wherein the web material to be dispensed from the compartment is dispensed between the front lid panel 15 and the front base panel 11 with the lid portion in the dispensing position.  
Danenbauer fails to disclose the front lid panel 15 discussed above including a first portion and a second portion folded along a fold line and adhered behind the first portion to define the front lid panel pressure edge along the fold line.
However, VanderLugt teaches a panel including a first and second portion 11, 18 adhered together wherein the panel has a pressure edge along a fold line 19 (figs. 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the front lid panel of Danenbauer of two panels folded along a fold line and adhered together, for the predictable result of providing reinforcement to the panel, as taught by VanderLugt.
Regarding claim 2, Danenbauer further discloses the front lid panel 15 has a front lid panel height defined between the top panel 14 and the front lid panel pressure edge, and the front base panel 11 has a front base panel height defined between the bottom panel 12 and a front base panel free edge, the front lid panel 15 height being greater than the front base panel height (fig. 4).  
Regarding claim 3, Danenbauer further discloses the front lid panel height is between approximately 3 percent and approximately 5 percent greater than the front base panel height (figs. 4-5).
Regarding claim 4, It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Danenbauer further discloses a cutter 22 disposed on the front base panel 11 disposed proximate a front base panel free edge (fig. 4).
Regarding claim 7, Danenbauer further discloses the front lid panel 15 is further moveable to a closed position, the front lid panel extending outside the compartment along the front base panel 11 in the closed position (fig. 1).
Regarding claim 8, Danenbauer further discloses a roll of web material 33 is contained within the compartment (fig. 4).
Regarding claim 9, Danenbauer further discloses the web material is wax paper (col. 3, lines 49-52).
Regarding claim 10, Danenbauer further discloses the first and second base side tabs 17 comprise first and second front base panel side tabs 17 extending from respective opposing sides of the front base panel 11 and first and second back panel side tabs 19 extending from respective opposing sides of the back panel 13, the first and second front base panel side tabs 17 and the first and second back panel side tabs attached to the respective first and second base side tabs defining the opposing sides of the compartment (figs. 3-5).  
Regarding claim 11, Danenbauer further discloses first and second retainer tabs 17’ extending from the first and second base side tabs 17, respectively, capable of retaining a roll of web material within the compartment (fig. 2).  
Regarding claim 17, Danenbauer (fig. 5) discloses a blank 10 comprising: 
a base portion having: a front base panel 11 having a front base panel 11 free edge and a front base panel fold line 23 opposite the front base panel free edge, a bottom panel 12 extending from the front base panel fold line 23 to a bottom panel fold line 24, the bottom panel 12 having opposing first and second bottom side fold lines 29, first and second bottom panel side tabs 18 extending from the first and second bottom side fold lines 29, respectively, and a back panel 13 extending from the bottom panel fold line 24 to a base-lid hinge line 25; and 
a lid portion having: a top panel 14 extending from the base-lid hinge line 25 to a top front fold line 26, a first front lid panel 15 extending from the top front fold line  26 to a front lid panel line.
Danenbauer fails to disclose the frond lid panel line being a front lid panel fold line, and a second front lid panel extending from the front lid panel fold line to a front lid panel free edge.  
However, VanderLugt teaches a panel including a first and second portion 11, 18 adhered together wherein the panel has a pressure edge along a fold line 19 (figs. 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the front lid panel of Danenbauer of two panels folded along a fold line and adhered together, for the predictable result of providing reinforcement to the panel, as taught by VanderLugt.
Regarding claim 18, Danenbauer further discloses the blank is formed from a cardstock material i.e., carton (col. 1, line 1). However, the modified Danenbauer fails to disclose the cardstock material having a weight of about 350-400 grams per square meter.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the weight of the material about 350-400 grams per square meter, since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 19, Danenbauer further discloses a front base panel 11 width is defined between the front base panel 11 free edge and the front base panel fold line 23 and a front lid panel 15 width is defined between the top front fold line  26 and the front lid panel free end, the front lid panel 15 width being greater than the front base panel 11 width (figs. 4-5).
  Regarding claim 20, Danenbauer further discloses the front lid panel height is between approximately 3 percent and approximately 5 percent greater than the front base panel height (figs. 4-5).
Regarding claim 21, It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 22, Danenbauer further discloses the top front fold line 26 comprises score lines along its length (col. 3, lines 14-16).
Regarding claim 23, Danenbauer further discloses the first and second base side tabs 17 each include a side tab fold line 17” and a first and second retainer tab 17’ extending from each respective side tab fold line 17” (fig. 5).
  Regarding claim 24, Danenbauer further discloses each side tab fold line 17” comprises score lines along its length (fig. 5).
  Regarding claim 25, Danenbauer further discloses the front base panel 11 includes opposing first and second front base panel side fold lines 30, the blank 10 further comprising first and second front base panel side tabs 17 extending from the first and second front base panel side fold lines 30, respectively (fig. 5).
Regarding claim 26, Danenbauer further discloses the back panel 13 includes opposing first and second back panel side fold lines 28, the blank further comprising first and second back panel side tabs  19 extending from the first and second back panel side fold lines 28, respectively (fig. 5).
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735